NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

STAR TRIBBLE,                                )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-4667
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 6, 2019.

Appeal from the Circuit Court for Polk
County; Dennis P. Maloney, Judge.

Howard L. Dimmig, II, Public Defender, and
J. L. "Ray" LeGrande, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Michael Schaub,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.




LaROSE, C.J., and SILBERMAN and ATKINSON, JJ., Concur.